Royse, C. J.
— This is an attempt by appellant to appeal from a judgment of the Clay Circuit Court in favor of appellee.
Appellee has filed his motion to dismiss the appeal or in the alternative to affirm the judgment for the reason the . assignment of errors herein presents no question.
The assignment of errors herein, omitting formal parts, is as follows:
“i. That there was manifest error occurring at the trial, by the Court, in overruling the defendant’s motion for a finding for the defendant at the close of the plaintiff’s evidence, for failure of the plaintiff to establish by alleging and proving that she was a duly licensed real estate salesman, under the laws of the State of Indiana.
“2. The finding of the Court is contrary to law.
“3. The finding of the Court is not sustained by sufficient evidence.”
These are not proper independent assignments of error. Indiana Trial and Appellate Practice, by Flanagan, Wiltrout & Hamilton, §2386, pp. 156, 157.
■ Therefore, the judgment is affirmed.
Note. — Reported iii 111 N. E. 2d 668.